Title: Memorandum of Campaign Plans, 1 September 1778
From: Washington, George
To: 


          
            [c.1 Sept. 1778]
          
          Scotts light Infantry 1000—A Detachment of the same Number under Wayne & the
            whole Commanded by Genl McDougal to Imbark at  and land opposite to Morriss
            House at Hærlem—A Detachment of  Men from this body to Land in the Cove under
            Fort Washington & endeavour to surprize it—some Germans to be with this party to
            answer if hailed in that language & signify that it is a party from Spiting
            devil by Water. Another Detachment to land at the Hollow between Fort Washington and the
            Hill at the Mouth of Spiting devil and to proceed immediately to the redoubt on the last
            mentioned Hill & possess themselves of it—If possible this is to be done without
            medling with or going near the Guards—If these detachments succeed they must turn the
            Cannon immediately upon the Enemy & must maintain the Works at all adventures.
            each party must have Artillerists with them. General McDougal is in the first place to
            possess himself of the chain of redoubts below Morriss & then Act from
            Circumstances, keeping these as places of security & retreat. This Imbarkation
            must be made with great secresy—the Boats must be brought from above Tarry town under
            cover of Night, or if brought down before the hour they are wanted appearances of
            getting them over to the Sound, must be throw⟨n⟩ out to create an Idea that long Island
            is the object—some Boats must actually be taken across to Marineck to confirm this. At
            the place of Imbarkation Guards are to be Stationed & Centries established to
            prevent any persons from prying—Guard Boats, before the Boats for Transporting Troops or
            the Troops themselves are put in motion are to be down a little above the Enemys
            advanced posts on the No. River & stop every thing moving on the Water. All the
            Cavalry are to be sent down before the March of the Troops are known and are to  form a compleat Chain around the Enemy & suffer nothing to go
            in and secure all that come out & send them to me by the Road leading to
            Valentines. The Army to March in three Columns—the Right Wing under the Command of Genl
             by Philips—the left Wing by Judge Wards & Drakes—and the Second line
            by Valentines. The right Wing is to afford a Detachment
            which is to endeavour to surprize the Redout No. 1—A Detacht from the 2d line is to
            attempt Fort Independance—& the left Wing is to furnish one for redoubt No.
            .
        